Citation Nr: 9931856	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1940 to 
July 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant filed a claim in July 1997 for service 
connection for exposure to cold weather in service, with 
specific reference to his feet.  Based on the evidence in 
the record, it seems that the RO has not had an opportunity 
to act upon the claim.  The Board refers the issue to the RO 
to take appropriate action with respect to this claim, as 
the Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1999).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  The appellant's nonservice-connected disabilities are 
otitis externa; psychoneurotic reaction; psychophysiologic 
gastrointestinal reaction; and duodenal ulcer (all 
noncompensably disabling); rheumatoid arthritis (totally 
disabling); and arteriosclerotic heart disease with angina 
(60 percent disabling).

2.  The appellant's disabilities, when considered in 
conjunction with each other, result in his inability to 
protect himself from the hazards and dangers of his daily 
environment.


CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
appellant being in need of the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1996 rating decision, special monthly pension 
based on the need for aid and attendance was denied.  The 
veteran has appealed this decision contending that he 
requires the assistance of another person both to bathe and 
walk.  Housebound benefits were granted as part of the March 
1996 rating decision.

The claim for service connection for special monthly pension 
due to the need for aid and attendance is well grounded.  
There is evidence of current disability; at least one 
examiner has examined the appellant and determined that his 
current disabilities prevent him from bathing or walking 
unassisted.  Such an assertion by a competent examiner is 
sufficient to well ground this claim.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Examinations to determine the need for aid and 
attendance were conducted in February 1996 and October 1996.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  The Board notes that the October 
1996 VA examination is missing the concluding page of the 
report, however, the report contained sufficient evidence to 
enable the Board to grant the claimed benefit, and therefore 
the Board declines to Remand the claim for the purpose of 
obtaining this one page of evidence.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) blind, or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less, or (2) a patient in a nursing home on 
account of mental or physical incapacity, or (3) establishes 
a factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

An aid and attendance examination February 1996 noted that 
the appellant had an unsteady gait and used a cane to 
ambulate.  He was not bedridden but spent 1-2 hours in bed 
every day during the daytime.  He was able to dress, use the 
bathroom and eat unassisted, but was unable to bathe without 
assistance.  He was not able to walk in and out of his home 
without assistance.  His hands showed the signs of 
osteoarthritis, and he had chest pain, hypertension and 
hearing loss.

A VA examination was conducted in October 1996.  The 
appellant was living with his wife and could only drive short 
distances.  He was brought to the examination by his son.  He 
walked with the help of a cane and also used a walker to 
balance his gait.  At home he could dress and shower himself, 
but could not get in and out of a tub.  He could shave and 
feed himself.  He required the use of wide angle, big handle 
utensils to feed himself because he could not hold an 
ordinary utensil due to poor grip and painful swelling in his 
hands.  He dropped the utensils frequently.  He could not get 
a grip on any small objects when his hands were painful and 
swollen.  He had a home health aid who came to help him 
around the house.  His hearing was impaired and his vision 
blurry due to a need for new prescription glasses.  On 
examination his gait was slow and unsteady.  He needed 
someone to support him and he tended to fall easily.  His 
blood pressure was 168/92.  His hands were roughly swollen 
because of arthritis and his grip was poor.  He had frequent 
dizzy spells.  The examiner diagnosed physical disability due 
to arthritis of the hands and degenerative disc disease in 
the lower back and knees.  This limited his physical 
activity.  He also had hypertension, dyspepsia, headaches, 
chest infections and urinary problems.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As there is no competent evidence that the appellant is blind 
or a patient in a nursing home, the Board's inquiry has 
focused on whether the evidence establishes a factual need 
for aid and attendance.  On balance, the Board finds that it 
does.  The competent medical evidence establishes some 
inability on the part of the veteran keep himself ordinarily 
clean and presentable (bathing) without the assistance of 
another.  Competent evidence further establishes a need for 
assistance with walking.  The appellant has reported 
currently using the services of a home health aid.

Special monthly pension due to a need for aid and attendance 
is warranted when a veteran is unable to feed himself.  
Although the appellant is able to feed himself if he is in 
possession of adaptive utensils, without the special 
measures, he regularly dropped his utensils.  There is also 
competent evidence that his grip is poor, especially with 
respect to small objects and that his hands were swollen.  
Although this appellant may be able to convey food from the 
plate to his mouth with the use of special adaptive 
equipment, there is no evidence that persuades the Board that 
he would be able to prepare either hot or cold food without 
assistance to protect him from the very real hazards and 
dangers incident to preparing food.  Based on the medical 
reports we are not convinced that this veteran could possibly 
be safe around a stove.

The applicable regulation is vague with respect to the 
concept of "feeding" oneself; whether that means the 
ability to convey the food into one's mouth only or the 
entire spectrum of food preparation that results in putting a 
meal on the table.  The Board takes the broader view in this 
instance, that if a veteran is physically unable to safely 
grip any small object and requires adaptive equipment to feed 
himself, then he could not protect himself from the hazards 
or dangers incident to feeding himself without assistance.  
There is no medical evidence that convinces the Board that 
his appellant could safely prepare food, including 
preparation conducted at a stove.  Although his disability 
picture does not fit neatly into the criteria for the award 
of special monthly pension due to the need for aid and 
attendance, the Board concludes that there is sufficient 
evidence to support such an award based on the applicable 
criteria.


ORDER

Special monthly pension based on the need for aid and 
attendance is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

